Citation Nr: 0425158	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to April 
2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  A 
veteran is presumed sound except for disease or injury noted 
at the time of entry into service.  The presumption of 
soundness may be rebutted by clear and unmistakable evidence 
which demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 2002); see also 38 C.F.R. § 
3.304 (2003).

The veteran's service medical records show that on March 4, 
2001 the veteran was seen for complaint of middle to low back 
pain with prolonged bending and standing.  He reported being 
told not to play sports in high school secondary to a 
"hairline fracture" at age 12.  The diagnosis was L4 
spondylosis with Grade I spondylolisthesis and osteophytes of 
the lower spine.  He was seen again later that month for 
complaint of low back pain.  At that time, he reported 
falling over a foot locker two months prior.  

In a June 2003 statement, Dr. S.S. reported treating the 
veteran since 1998.  Dr. S.S. indicated that in the three 
years prior to the veteran's military service he had never 
been seen for complaints of back pain, yet in the time since 
the veteran was discharged from service he had been seen six 
times for back pain.  Dr. S.S. opined that the back injury 
sustained in service aggravated the veteran's back condition.  

The veteran was afforded a VA examination in December 2003.  
The VA examiner opined that the veteran's current back 
problem was from a congenital pars defect of L5, not as a 
result of the injury in service.  

Congenital or developmental defects may not be service 
connected, as they are not diseases or injuries under the 
law.  38 C.F.R. § 3.303.  The General Counsel of the VA has 
noted, however, in a precedential opinion, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).  

Given the foregoing medical opinion that the veteran's 
problems are the result of a congenital back disorder and 
unrelated to the inservice back injury, an additional opinion 
is needed to clarify the state of the medical evidence at 
hand.  Specifically, the VA examiner did not offer an opinion 
as to the likelihood that the veteran's congenital low back 
disorder was subjected to a superimposed disease or injury in 
service, and if so, whether it resulted in additional back 
disability or complications.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should obtain an addendum to the 
December 2003 VA examination report.  The 
December 2003 VA examiner should be asked 
to provide a response to the following:

What is the likelihood (i.e., likely, 
unlikely, as likely as not) that any 
congenital low back disorder found was 
subjected to a superimposed additional 
disease, injury, or complication in 
service?  If it was at least as likely as 
not that any congenital disorder found 
was subjected to a superimposed 
additional disease, injury or 
complication in service, what is the 
likelihood that said superimposition led 
to the development of current additional 
back disability?  

All answers should be supported by 
appropriate rationale.  A report should 
be prepared and associated with the 
veteran's VA claim folder.

If the December 2003 VA examiner is 
unavailable, VBA should arrange for an 
appropriate VA physician to review the 
claims folder and provide the requested 
information.  

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




